In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
JAMES KING,              *
                         *                           No. 13-962V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: June 30, 2014
                         *
SECRETARY OF HEALTH      *                           Damages; decision based on proffer;
AND HUMAN SERVICES,      *                           influenza (“flu”) vaccination;
                         *                           shoulder injury.
             Respondent. *
******************** *

William E. Cochran , Jr., Black, McLaren, et al., Memphis, TN, for petitioner;
Darryl R. Wishard, United States Department of Justice, Washington, DC, for
respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

        On December 6, 2013, James King filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1
et seq., alleging that influenza (“flu”) vaccination caused him to suffer a shoulder
injury. On February 18, 2014, Mr. King was found entitled to compensation under
the Vaccine Act. King v. Sec’y of Health & Human Servs., No. 13-962V, 2014
WL 1004405 (Fed. Cl. Spec. Mstr. Feb. 18, 2014).

       On June 26, 2014, respondent filed a Proffer on Award of Compensation, to
which petitioner agrees. Based upon the record as a whole, the special master
finds the proffer reasonable and that petitioner is entitled to an award as stated in
the Proffer. Pursuant to the Proffer, attached hereto as “Appendix A”, the court

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
awards petitioner: A lump sum payment of $125,000.00, in the form of a check
payable to petitioner, James King.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2
           Case 1:13-vv-00962-UNJ Document 22 Filed 06/26/14 Page 1 of 2



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
JAMES KING,                         )
                                    )
       Petitioner,                  )    No. 13-962V ECF
                                    )
              v.                    )    Special Master Moran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$125,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $125,000.00, in the form of a check payable to petitioner.

Petitioner agrees.

                                              Respectfully submitted,

                                              STUART F. DELERY
                                              Assistant Attorney General

                                              RUPA BHATTACHARYYA
                                              Director
                                              Torts Branch, Civil Division



       1
          This Proffer does not include attorneys’ fees and costs, which the parties intend to
discuss after the Damages Decision is issued.
        Case 1:13-vv-00962-UNJ Document 22 Filed 06/26/14 Page 2 of 2




                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   MICHAEL P. MILMOE
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   /s/Darryl R. Wishard
                                   DARRYL R. WISHARD
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 616-4357
Dated: June 26, 2014               Fax: (202) 616-4310




                                      2